AFFIRMED; Opinion Filed March 5, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01212-CV

                     KHYBER HOLDINGS, LLC, Appellant
                                   V.
        HSBC BANK USA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
            ASSET BACKED PASS-THROUGH CERTIFICATES EQUITY
                   LOAN TRUST, SERIES 2006-FM2, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-09-13980

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Evans
                                    Opinion by Justice Evans
       Appellee HSBC Bank USA, National Association, as Trustee for the Asset Backed Pass-

Through Certificates Equity Loan Trust, Series 2006-FM2 (“HSBC”) brought suit against

Khyber Holdings, LLC (“Khyber”) to redeem property that had been sold to Khyber at a

foreclosure sale. The trial court rendered judgment for HSBC after a jury made findings in

HSBC’s favor. Concluding that the evidence was sufficient to support the jury’s findings, we

affirm the trial court’s judgment.

                                         BACKGROUND

       HSBC is a residential mortgage lending institution. In late 2007, HSBC foreclosed on a

mortgage lien against real property in Cedar Hill, Texas (the “Property”), and purchased the
Property at a mortgage foreclosure sale. HSBC failed to pay assessments on the Property to the

Property Owners Association of Lake Ridge. Khyber purchased the Property on June 9, 2009,

after the property owners’ association foreclosed on its assessment lien.

          HSBC was notified of the foreclosure and attempted to redeem the property pursuant to

Chapter 209 of the Texas Property Code. See TEX. PROP. CODE ANN. § 209.011 (West Supp.

2013) (right of redemption after foreclosure). Most of the evidence regarding HSBC’s attempt to

redeem is undisputed. Notice of the foreclosure was mailed to HSBC on June 9, 2009. See TEX.

PROP. CODE ANN. § 209.010 (property owners’ association conducting foreclosure sale must

send written notice to property owner). Therefore, the period during which HSBC could redeem

the property ran for 180 days from June 9, or until December 6, 2009. See id., § 209.011(a).

          HSBC concedes that there was an error in its redemption notice to Khyber.                                                    On

September 9, 2009, attorney Chris Pochyla sent a letter to Khyber by certified mail, return

receipt requested, seeking to redeem the Property. See TEX. PROP. CODE ANN. § 209.011(m)

(regarding written request to redeem). In the letter, designated as Plaintiff’s Exhibit 7 at trial, the

correct address was given for the Property, but the owner was incorrectly identified as

“Countrywide Home Loans, Inc. for the Benefit of UBS Warburg Real Estate Securities, Inc.”

(“Countrywide”). In his testimony at trial, Pochyla explained that he represented BAC Home

Loans Servicing, LP (“BAC”), the loan servicing company used by both HSBC and

Countrywide. Pochyla testified that Khyber had purchased two lots in the same subdivision from

the same property owners’ association at the same foreclosure sale. 1 Pochyla explained that he

prepared a redemption letter for each lot without noticing that both letters reflected Countrywide

as the owner.


     1
       The Property is located on Southern Oaks Drive in Cedar Hill, Texas. The other lot discussed by Pochlya is located on Wood Lake Drive
in Cedar Hill. In this opinion, we will refer to the second lot as the “Wood Lake Drive Lot.”



                                                                   –2–
       Khyber did not respond to HSBC’s September 9 letter. On October 7, 2009, HSBC filed

this lawsuit seeking a declaratory judgment that it was entitled to redeem the Property. On

November 29, 2009, Khyber answered, contending that HSBC was not entitled to redeem the

Property. On the same date, however, Khyber sent a certified letter to Pochyla’s law firm stating

that the price to redeem the Property was $80,000.

       On December 10, 2009, Pochyla sent a letter and check in the amount of $80,000 to

Khyber to redeem the Property. The letter was sent via Federal Express. As in the September 9,

2009 letter, the Property was correctly identified by its street address. But the December 10

letter incorrectly identified the pending lawsuit, again reflecting Countrywide as the owner and

plaintiff. Included in the mailing with the letter and check, however, was a copy of a redemption

deed prepared for the conveyance of the Property from Khyber to HSBC. The redemption deed

correctly showed HSBC as the grantee, and included not only the street address of the Property

but also a correct property description referencing the map records of Dallas County, Texas. The

letter, check, and redemption deed were admitted into evidence at trial as Plaintiff’s Exhibit 13.

       Khyber refused to allow redemption of the Property, and the case proceeded to trial. The

jury found that HSBC timely requested to redeem the Property, and timely tendered to Khyber

the amount necessary to redeem the Property. The jury also found that Khyber committed

trespass to the Property and obtained an undue advantage from its use of the Property, and

awarded the same amount of damages for each finding. The trial court rendered judgment that

Khyber convey the Property to HSBC and pay damages of $59,144.32, the net amount of the

damages found by the jury minus the amounts owed to Khyber in connection with the

redemption by HSBC. This appeal followed.




                                                –3–
                                               ISSUES

       Khyber raises four issues complaining of the sufficiency of the evidence to support the

jury’s findings. First, Khyber contends the evidence is insufficient to support the jury’s answers

to questions about HSBC’s timely request to redeem the property. Second, Khyber contends the

evidence is insufficient to support the jury’s answers to questions about HSBC’s timely

tendering of the payment to redeem the property.         Third, Khyber argues the evidence is

insufficient to support the jury’s answers to questions regarding trespass and undue advantage.

Fourth, Khyber contends that the jury should not have answered any questions awarding

damages to Khyber because all of the predicate questions should have been answered no or

should not have been answered at all.

                                     STANDARDS OF REVIEW

       When a party challenges the legal sufficiency of the evidence, we consider the evidence

in the light most favorable to the finding and indulge every reasonable inference that supports it.

See City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). We credit favorable evidence if

a reasonable jury could and disregard contrary evidence unless a reasonable jury could not. Id. at

827. If the evidence would permit reasonable and fair-minded people to reach the finding under

review, the legal sufficiency challenge fails. Id.

       When a party challenges the factual sufficiency of the evidence, we consider all of the

evidence and will set aside the finding only if the evidence supporting the finding is so weak or

so against the overwhelming weight of the evidence that the finding is clearly wrong and

manifestly unjust. Id. In conducting our review, we are mindful that the jury is the sole judge of

the credibility of the witnesses and the weight to be given their testimony. Id. at 819; Defterios

v. Dallas Bayou Bend, Ltd., 350 S.W.3d 659, 663–64 (Tex. App.—Dallas 2011, pet. denied).




                                                –4–
                                        APPLICABLE LAW

       Chapter 209 of the Texas Property Code provides procedures by which the owner of

property in a residential subdivision may redeem property that has been foreclosed upon for

failure to pay required assessments to a property owners’ association. See generally TEX. PROP.

CODE ANN. § 209.001–209.015 (West 2007 & Supp. 2013). Relevant here, a property owner

may redeem property from any purchaser at a sale foreclosing a property owners’ association’s

assessment lien “not later than the 180th day after the date the association mails written notice of

the sale to the owner.” Id., § 209.011(b). If a lot owner sends by certified mail, return receipt

requested, a written request to redeem the property on or before the last day of the redemption

period, the right of redemption is extended until the tenth day after the date the purchaser

provides written notice to the redeeming party of the amounts that must be paid to redeem the

property. Id., § 209.011(m). To redeem the property, the lot owner must pay the association all

amounts due, plus interest and costs, and must pay the purchaser of the property the purchase

price paid at the foreclosure sale, plus other amounts, fees, and costs specified in the statute. See

id., § 209.011(e). If the purchaser of the property fails to comply with the request to redeem, the

lot owner may file suit. Id., § 209.011(f).

       An “owner” is defined in the statute as “a person who holds record title to property in a

residential subdivision, including any improvements on the designated parcel.” TEX. PROP.

CODE ANN. § 209.002(6). In Khyber Holdings, LLC v. BAC Home Loans Servicing, LP, 349
S.W.3d 178 (Tex. App.—Dallas 2011, no pet.), an appeal arising from the attempted redemption

of the Wood Lake Drive Lot, we rejected Khyber’s argument that the statute applies only to

“Texas homeowners living in association-managed communities,” not to a mortgage lender that

acquired property by foreclosure. See id. at 180. We concluded, “[w]here, as here, the enacted




                                                –5–
language of the Act clearly indicates the Legislature’s intent to include BAC as a person entitled

to redemption, our inquiry ends.” Id.

       We construe redemption statutes liberally in favor of the right of redemption. Jensen v.

Covington, 234 S.W.3d 198, 203 (Tex. App.—Waco 2007, pet. denied) (citing cases). The

property owner bears the burden to prove payment or tender of redemption money to the

purchaser of the property within the 180-day redemption period. Id. But an owner seeking to

redeem property must only substantially comply with the redemption statute, because the

enactment of the statute reflects the public policy in favor of redemption. Id. Substantial

compliance is a fact issue to be determined by the trier of fact. See U. Lawrence Bozé & Assocs.,

P.C. v. Harris Cnty. Appraisal Dist., 368 S.W.3d 17, 26 (Tex. App.—Houston [1st Dist.] 2011,

no pet.) (discussing redemption under the Texas Tax Code). Here, the jury was instructed

without objection, “[a]n owner seeking to redeem property must only substantially comply with

the redemption statute, as the enactment of the statute reflects the public policy in favor of

redemption.”

                                APPLICATION OF LAW TO FACTS

       All of Khyber’s issues are premised on its contention that because HSBC’s certified letter

requesting redemption incorrectly named the owner of the Property, HSBC never made any

request to redeem under Chapter 209 of the Property Code. Khyber does not dispute that only

substantial compliance is required, but argues that as a matter of law, it never received a

redemption request from the owner of the Property as required by the statute. Khyber points to

the definition of “owner” in section 209.002 and argues that the only request to redeem the

Property was made by an entity that was not the owner. We disagree with Khyber’s contentions

and conclude that there was both legally and factually sufficient evidence to support the jury’s




                                               –6–
findings that HSBC timely requested redemption and timely tendered the amount required to do

so.

       At trial, the parties stipulated that HSBC was the owner of the Property on the date that

Khyber purchased it.    HSBC offered testimony from two witnesses that HSBC owned the

property and retained BAC to act as servicer on its behalf. A witness from BAC testified that

Pochyla’s law firm was retained to act on HSBC’s behalf regarding both the Property and the

Wood Lake Drive Lot, and that Pochlya had authority from HSBC to redeem the Property from

Khyber.

       Pochyla sent the September 9, 2009 letter within the 180-day statutory redemption

period. The letter correctly identified the Property. It correctly identified BAC as the servicer

for the owner. It gave “formal notice” of the request to redeem the Property from Khyber, and

cited the applicable provisions of Chapter 209 of the Texas Property Code. It requested, within

ten days, a written itemization of amounts spent by Khyber “in costs on the property and the

redemption amount.” The letter was sent by certified mail, return receipt requested, and was

received by Khyber on September 12, 2009.

       Similarly, the original petition in this suit was filed on October 7, 2009, within the

redemption period. There is no evidence of the method of service of the petition. Khyber filed

an answer to the petition, however. The petition correctly identified HSBC as the plaintiff and

the owner of the Property. It correctly identified the Property by address and by property

description. It alleged that HSBC had “made the requisite attempt to perform a redemption”

from Khyber “as authorized under the Texas Property Code.” It identified and attached four

documents as exhibits: 1) the substitute trustee’s deed showing that HSBC owned the Property;

2) the assessment lien deed describing the Property, showing ownership by HSBC and

conveyance to Khyber after default by HSBC and sale by the property owners’ association;

                                              –7–
3) the September 9, 2009 letter requesting redemption; and 4) the certified mail receipt showing

delivery of the September 9 letter on September 12, 2009. The petition requested a declaratory

judgment that HSBC “is entitled to redeem the Property from Defendant” pursuant to section

209.011(e) of the Texas Property Code.

          Although Khyber argues that the petition did not “request to redeem” the Property and

was not sent by certified mail, return receipt requested, as required by section 209.011(m), the

petition nevertheless expressed HSBC’s intent to redeem the Property. And Khyber does not

deny receipt of the petition. It acted in response by filing an answer to the lawsuit. “[W]hen

dealing with notice requirements, the technicalities of the method of service are not crucial when

the purposes of the notice statute have been satisfied.” Butler v. Taylor, 981 S.W.2d 742, 743

(Tex. App.—Houston [1st Dist.] 1998, no pet.) (notice by Express Mail was sufficient under

statute requiring service by certified mail, return receipt requested, where actual notice was

received and no harm was shown); see also Spiegel v. Strother, 262 S.W.3d 481, 483–84 (Tex.

App.—Beaumont 2008, no pet.) (primary objective of rules relating to service is to provide

notice so that the party will have an opportunity to be heard). Both the September 9 letter and

the petition constitute some evidence of substantial compliance with the requirements of Chapter

209.

          On November 29, 2009, the same day that Khyber answered HSBC’s lawsuit, it also sent

a letter to Pochyla’s law firm stating the price to redeem the Property.                                              Under section

209.011(m), Khyber’s letter extended the redemption period for another ten days. TEX. PROP.

CODE ANN. § 209.011(m). 2                   On December 10, 2009, Pochyla sent a check in the amount


     2
        In Khyber Holdings, LLC, we did not decide whether the ten-day period ran from November 29, the date the letter was sent, or from
December 2, the date the letter was received. See Khyber Holdings, LLC,, 349 S.W.3d at 181. Similarly, we assumed without deciding that Rule
21a, Texas Rules of Civil Procedure, applied to add three days to the ten-day period. Id. Here, Khyber does not make any argument on these
points, instead contending that the redemption period ended on December 6, 2009, because there was never any proper request to redeem made
by the actual owner of the Property.



                                                                   –8–
requested by Khyber to redeem the Property, which Khyber received on December 11. In

addition to correctly identifying the address of the Property, the letter attached a redemption deed

correctly identifying HSBC as the owner and correctly describing the Property. 3 The evidence

showed that the redemption of the Wood Lake Drive Lot was made in exactly the same manner,

one day earlier. In Khyber Holdings, LLC, we concluded that the right to redeem the Wood Lake

Drive Lot was timely exercised before the redemption period expired on December 12. See

Khyber Holdings, LLC, 349 S.W.3d at 181.

           On December 17, 2009, Khyber’s attorney sent a letter returning the checks that were

tendered to redeem both the Property and the Wood Lake Drive Lot. The letter cited two reasons

for Khyber’s rejection of the tender. First, Khyber contended that the redemption period ended

on December 9, 2009, ten days after Khyber gave written notice of the redemption amount on

November 29, and that both checks were tendered to Federal Express after that date. Second, as

noted above, Khyber contended that neither HSBC nor Countrywide was an “owner” under

Chapter 209 because neither was a “homeowner living in an association-managed community.”

We rejected both of these contentions in Khyber Holdings LLC, and Khyber does not reassert

them here. See Khyber Holdings LLC, 349 S.W.3d at 180–81. In the December 17 letter,

Khyber did not complain that HSBC did not make a request to redeem the Property. Nor did it

contend that there was any confusion on its part as to the Property in question or the attempt to

redeem it by HSBC.

           The jury also heard testimony from several different witnesses.                                           As noted, Pochyla

explained the mistake in the letter requesting redemption.                                        He also testified that he was

authorized to send the letter on behalf of HSBC as the owner of the property. He testified that in

     3
       As noted above, these items (a total of four pages) were admitted into evidence as a single exhibit, Plaintiff’s Exhibit 13. In Tab B of the
Appendix to Khyber’s brief, only the first two pages of Plaintiff’s Exhibit 13 are included; the redemption deed showing HSBC as the owner is
omitted. Appellee noted this omission in its brief.



                                                                      –9–
a telephone conversation with Khyber’s attorney, he made clear that he was attempting to

redeem the Property on behalf of HSBC. The attorney representing Khyber during the relevant

time period was called as an adverse witness, and admitted that Khyber received both the

September 9, 2009 letter from Pochyla and the original petition during the redemption period.

He admitted Khyber responded by sending a letter to Pochlya’s firm stating the redemption price

for the Property, although he denied that Khyber understood that HSBC was making the

redemption request. Pochyla testified that he sent the amount stated in Khyber’s letter as well as

the redemption deed to Khyber in order to redeem the Property. HSBC also called an attorney

representing the homeowners’ association to testify that there were no amounts due to the

association as of the end of the redemption period, and an expert witness to testify to its

damages. As noted above, the jury was the sole judge of the credibility of these witnesses and

the weight to give their testimony. See City of Keller, 168 S.W.3d at 819.

       Section 209.011 establishes a 180-day period in which a lot owner may redeem property.

See TEX. PROP. CODE ANN. § 209.011(b). The lot owner may extend this period by ten days if it

sends a written request to redeem by certified mail, return receipt requested, and may redeem the

property by paying specified sums to the purchaser. See id. at §§ 209.011(e), (m). From the

evidence presented at trial, the jury could have concluded that the owner of the Property

substantially complied with section 209.011’s requirements. The jury found that HSBC timely

requested to redeem the Property, timely tendered the amount necessary to redeem the Property,

and made the tender of the amount necessary to Khyber. The evidence was both legally and

factually sufficient to support these findings. See City of Keller, 168 S.W.3d at 827. We

overrule Khyber’s first two issues.

       In support of its third issue, Khyber argues there was no evidence to support the jury’s

finding of trespass because Khyber, not HSBC, was the owner or had the right to possess the

                                              –10–
property. See, e.g., Randall Noe Chrysler Dodge, LLP v. Oakley Tire Co., 308 S.W.3d 542, 548–

49 (Tex. App.—Dallas 2010, pet. denied) (to recover damages for trespass, plaintiff must prove

it owns or has lawful right to possess property). Khyber asserts that it acquired title to the

Property through the assessment lien deed in June, 2009. 4 Relying on its arguments in support of

its first two issues, Khyber contends HSBC never redeemed the Property, so that title remained

in Khyber; HSBC could not establish it was the rightful owner; and therefore no trespass

occurred. See id. We disagree. As we have discussed, HSBC presented evidence at trial that it

substantially complied with the statutory requirements to redeem the Property. The evidence

does not establish, therefore, that Khyber was the owner or had the right to possess the Property.

See TEX. PROP. CODE ANN. § 209.011(f) (if lot owner redeems property under section 209.011,

purchaser of property at foreclosure shall immediately execute and deliver to redeeming party a

deed transferring property to lot owner). 5

           Khyber’s fourth issue challenges the jury’s findings of damages on two grounds. First,

Khyber argues that because the liability questions should have been answered in the negative, the

answers to the damages questions should have been zero. We have addressed and rejected this

argument in our discussion of Khyber’s third issue. Second, Khyber contends there was “no

evidence that HSBC had an expectation of profits or that it lost revenue,” so that the jury should

have answered zero to the damages questions in the jury charge. Khyber concedes, however,

that “[l]oss of rentals is an appropriate measure of damages for the temporary loss of use of

land.” See, e.g., Lone Star Dev. Corp. v. Reilly, 656 S.W.2d 521, 525 (Tex. App.—Dallas 1983,

writ ref’d n.r.e.).

     4
       In addition, the parties stipulated at trial that “Khyber was the purchaser of the property at the June 2nd, 2009 foreclosure sale conducted
by the Property Owners Association of Lake Ridge.”
     5
        In its third and fourth issues, Khyber makes identical arguments regarding the jury’s responses to Questions 8 and 9 of the jury charge,
inquiring about HSBC’s claim that Khyber obtained an undue advantage from its use of the Property. Because we conclude that the evidence
supports the jury’s findings in response to Questions 4 and 5 regarding HSBC’s claim of trespass, and the jury awarded the same amount of
damages in both Question 5 and Question 9, we need not address Khyber’s arguments regarding the jury’s findings of undue advantage.



                                                                     –11–
       In its operative petition, HSBC pleaded a cause of action for trespass and asserted a “suit

for rents,” requesting damages for Khyber’s use and occupation of the Property without HSBC’s

consent in the amount of the reasonable rental value of the Property from December 9, 2009,

until Khyber surrendered possession. HSBC offered expert testimony at trial regarding the

reasonable rental value of the property, and the jury’s findings were consistent with that

testimony. Khyber did not specially except to HSBC’s pleading. It did not challenge the

qualifications of the expert witness to testify regarding the reasonable rental value of the

Property. It did not object to the question in the jury charge addressing the measure of damages

for trespass. It did not challenge the factual sufficiency of the evidence to support the jury’s

damages finding in its motion for new trial. Its only arguments on appeal are that there was no

evidence of an “expectation of profits” or “lost revenue,” and that the damages questions should

have been answered “zero” because HSBC never redeemed the Property. We overrule Khyber’s

third and fourth issues.

                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                  /David Evans/
121212F.P05                                       DAVID EVANS
                                                  JUSTICE




                                               –12–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KHYBER HOLDINGS, LLC, Appellant                    On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01212-CV        V.                       Trial Court Cause No. DC-09-13980.
                                                   Opinion delivered by Justice Evans.
HSBC BANK USA, NATIONAL                            Justices Moseley and Bridges participating.
ASSOCIATION, AS TRUSTEE FOR THE
ASSET BACKED PASS-THROUGH
CERTIFICATES EQUITY LOAN TRUST,
SERIES 2006-FM2, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee HSBC Bank USA, National Association, as Trustee for the
Asset Backed Pass-Through Certificates Equity Loan Trust, Series 2006-FM2 recover its costs of
this appeal from appellant Khyber Holdings, LLC.


Judgment entered this 5th day of March, 2014.




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE




                                            –13–